The act of 1796 entitles the widow to use as much of the crop, stock, and provisions left by her intestate *Page 102 
husband as may be necessary for the support of herself and the family until the administration granted. But neither that act nor any other authority confers any power on her, more than on any other person, to use money left by the intestate for any purpose whatever. Therefore, she must account to the administrator for whatever comes to her hands, like every other person would. If the widow had defrayed the expenses of the funeral, she might have been allowed them, as far as they were proper, in reference to the estate, by way of abatement in the amount recovered. But there was no evidence that the widow conducted the funeral or paid any part of the expenses of it; and she was bound, therefore, to pay the plaintiff all the (130) money she took, and the instructions were erroneous, and the verdict wrong as to the whole sum.
PER CURIAM.      Judgment reversed, and venire de novo.